UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

MARK A. MILLER CIVIL ACTION

VERSUS

PREETY SINGH ET AL. NO.: 17-01677-BAJ-RLB
RULING AND ORDER

 

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 54) pursuant to 28 U.S.C. § 636(b)(1). The Report and
Recommendation addresses Defendants’ Motion to Dismiss (Doc. 43).

On February 28, 2019, the Court dismissed all of Plaintiffs claims against all
Defendants except his retaliation claim and claim for deliberate indifference against
Defendant Dr. Pretty Singh. Plaintiff, in his original complaint, alleged that Singh
failed to provide him with a duty status that properly identified his medical
restrictions. (Doc. 1 at p. 10). Plaintiff was granted leave to amend the complaint to
add further detail in support of this claim. (Doc. 38 at p. 4). Plaintiff filed an amended
complaint on March 26, 2019. (Doc. 39). However, as the Magistrate Judge indicates,
the amended complaint makes no allegations with respect to Singh.! Accordingly, the
Magistrate Judge recommends that Plaintiffs claims against Singh be dismissed.

The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. § 636(b)(1), they had fourteen days from the date they received the Report and

 

1 As the Magistrate Judge noted, rather than asserting additional allegations against Singh, Plaintiff
inexplicably added additional Defendants in the amended complaint.
Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. (Doc. 54 at p. 1). Neither party
objected.

Having carefully considered the amended complaint, the instant motions, and
related filings, the Court approves the Magistrate Judges Report and
Recommendation, and hereby adopts the findings of fact, conclusions of law, and
recommendation.

Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and
Recommendation (Doc. 54), is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (Doc.
43) is GRANTED.

IT IS FURTHER ORDERED that the Court declines the exercise of
supplemental jurisdiction in connection with Plaintiffs potential state law claims.

IT IS FURTHER ORDERED that this matter is DISMISSED WITH

PREJUDICE.
IT IS FURTHER ORDERED that the Objection to the Magistrate
Judge’s Order Regarding Order on Motion to Appoint Counsel (Doc. 29) and
the Rule 73 Motion/Objection to the Magistrate Judge’s Order on Motion for

Extension of Time (Doc. 34) are DENIED AS MOOT.

Baton Rouge, Louisiana, this Z1 ~day of June, 2019.

JUDGE BRIAN ANJACKSON

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
